0 OMB APPROVAL OMB Number:3235-0070 Expires: January 31, 2013 Estimated average burden hours per response187.20 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2012 Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesT No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoT The number of shares outstanding of the issuer’s common stock as of November 12, 2012 was 15,939,741. SEC 1296 (03-10) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Index INDEX Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 – Controls and Procedures 18 PART II - OTHER INFORMATION Item 1A – Risk Factors 19 Item 6 – Exhibits 20 SIGNATURES 21 2 Index ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) September 30, 2012 December 31, 2011 (Unaudited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables net of allowance for doubtful accounts Unbilled receivables Other accounts receivable and prepaid expenses Inventories Discontinued operations – short term Total current assets LONG TERM ASSETS: Severance pay fund Other long term receivables Property and equipment, net Other intangible assets, net Goodwill Discontinued operations – long term – Total long term assets $ $ Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Index CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) September 30, 2012 December 31, 2011 (Unaudited) (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of capitalized leases Current portion of long term debt Short term bank credit Deferred revenues Discontinued operations – short term Total current liabilities LONG TERM LIABILITIES: Accrued severance pay Long term portion of capitalized leases – Long term debt Deferred tax liability Other long term liabilities Discontinued operations – long term Total long term liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of September 30, 2012 and December 31, 2011; Issued and outstanding: 15,939,741 shares and 15,570,491 shares as of September 30, 2012 and December 31, 2011, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of September 30, 2012 and December 31, 2011; No shares issued or outstanding as of September 30, 2012 and December 31, 2011 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Index CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. Dollars, except share data) Nine months ended September 30, Three months ended September 30, Revenues $ Cost of revenues Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangibles Total operating costs and expenses Operating profit (loss) Other income Financial expenses, net ) Total other expense ) Income (loss) from continuing operations before income tax expense ) ) ) Income tax expense 89 Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net of income tax ) ) ) Net income (loss) Other comprehensive income, net of income tax Foreign currency translation adjustment ) Comprehensive income (loss) $ ) $ ) $ $ ) Basic net income/loss per share – continuing operations $ ) $ ) $ $ ) Basic net income/loss per share – discontinued operations $ ) $ ) $ $ ) Basic net income/loss per share $ ) $ ) $ $ ) Diluted net income/loss per share – continuing operations $ ) $ ) $ $ ) Diluted net income/loss per share – discontinued operations $ ) $ ) $ $ ) Diluted net income/loss per share $ ) $ ) $ $ ) Weighted average number of shares used in computing basic net income/loss per share Weighted average number of shares used in computing diluted net income/loss per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Index CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Loss from discontinued operations $ ) $ ) Loss from continuing operations ) ) Adjustments required to reconcile net profit (loss) to net cash (used in) provided by operating activities: Depreciation Amortization of intangible assets and capitalized software Amortization of debt discount – Compensation related to shares issued to employees, consultants and directors Adjustment to value of warrants and imbedded features on the senior convertible notes – ) Deferred tax provision Changes in operating assets and liabilities: Severance pay, net ) Trade receivables Other accounts receivable and prepaid expenses ) Inventories ) ) Unbilled receivables ) ) Deferred revenues Trade payables Accounts payable and accrued expenses ) ) Discontinued operations ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Additions to capitalized software development ) ) Investment in marketable securities – Decrease (increase) in restricted collateral deposits ) Discontinued operations ) Net cash provided by (used in) investing activities $ $ ) The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Index CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of long term debt $ ) $ Changes in short term bank credit ) Purchase of treasury stock – ) Discontinued operations ) Net cash provided by (used in) financing activities ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES ) CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES – DISCONTINUED OPERATIONS – NET CHANGE IN CASH AND EQUIVALENTS – DISCONTINUED OPERATIONS ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Interest paid during the period $ $ Taxes paid on income during the period $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 7 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech”) and its wholly-owned subsidiaries (the “Company”) provide defense and security products for the military, law enforcement and homeland security markets, including advanced zinc-air and lithium batteries and chargers, and multimedia interactive simulators/trainers. The Company operates primarily through its wholly-owned subsidiaries FAAC Incorporated (“FAAC”), based in Ann Arbor, Michigan with locations in Royal Oak, Michigan and Orlando, Florida; Electric Fuel Battery Corporation (“EFB”), based in Auburn, Alabama; and Epsilor-Electric Fuel Ltd. (“Epsilor-EFL”), based in Dimona, Israel with a location in Beit Shemesh, Israel. IES Interactive Training (“IES”) and Realtime Technologies (“RTI”) were merged with FAAC to create Arotech’s Training and Simulation Division. Pursuant to management discussions in the fourth quarter of 2011, the Company’s Armor Division, consisting of M.D.T. Protective Industries, Ltd. (“MDT”), based in Lod, Israel, and MDT Armor Corporation (“MDT Armor”), based in Auburn, Alabama, along with the trade name of Armour of America Incorporated (“AoA”), are reflected as discontinued operations for all periods presented. On June 20, 2012, the Company signed a definitive agreement with an Israeli public company, Shladot Ltd. (“Shladot”), and a wholly-owned U.S. subsidiary of Shladot, pursuant to which Shladot purchased certain of the assets, subject to certain of the liabilities, of the discontinued Armor Division, for a total cash purchase price of $50,000. The assets consisted principally of inventory, intellectual property and contracts. Closing of the transaction took place simultaneously with the signing of the agreement. b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at September 30, 2012, its operating results for the nine and three-month periods ended September 30, 2012 and 2011, and its cash flows for the nine month period ended September 30, 2012 and 2011. The results of operations for the nine and three months ended September 30, 2012 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. c.Accounting for stock-based compensation: For the nine months ended September 30, 2012 and 2011 the compensation expense recorded related to restricted stock units and restricted shares was $171,001 and $245,372, respectively. The remaining total compensation cost related to share awards not yet recognized in the income statement as of September 30, 2012 was $176,377 all of which was for restricted stock units and restricted shares that vest on longevity rather than performance. The weighted average period over which this compensation cost is expected to be recognized is approximately one and one-half years. Income tax expense was not impacted since the Company is in a net operating loss position. There were no new stock options issued in the first nine months of 2012 and no stock options were exercised in the first nine months of 2012. d.Reclassification: Certain comparative data in these financial statements may have been reclassified to conform to the current year’s presentation. e.Anti-dilutive shares for EPS calculation All outstanding stock options, non-vested restricted stock, and non-vested restricted stock units have been excluded from the calculation of the basic/diluted net loss per common share for 2011 because all such securities are anti-dilutive. The Company has excluded any contingent restricted stock from the calculation of the basic net income (loss) per common share for 2012. The total number of shares related to the contingent restricted stock excluded from the calculations of basic net income (loss) per share for the three and nine-month periods ended September 30, 2012 and 2011 were 602,740. 8 Index f.Discontinued operations In December 2011, the Company’s Board of Directors approved management’s plan to sell the Armor Division. On June 20, 2012, the Company signed a definitive agreement with an Israeli public company, Shladot Ltd. (“Shladot”), and a wholly-owned U.S. subsidiary of Shladot, pursuant to which Shladot purchased certain of the assets, subject to certain of the liabilities, of the Armor Division, for a total cash purchase price of $50,000. The assets consisted principally of inventory, intellectual property and contracts. Closing of the transaction took place simultaneously with the signing of the agreement. The Company believes that the disposal of the Armor Division has not and will not have a material adverse effect on its liquidity.Unless otherwise indicated, discontinued operations are not included in the Company’s reported results. Unless otherwise noted, amounts and disclosures throughout the Notes to Consolidated Financial Statements relate to the Company’s continuing operations. The assets and liabilities of the discontinued operation after impairment and the revenues and expenses of the discontinued operation are shown below. ASSETS AND LIABILITIES – DISCONTINUED September 30, 2012 December 31, 2011 (Unaudited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Severance pay fund – Total long term assets – Total assets $ $ LIABILITIES CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of long term debt Deferred revenues Total current liabilities LONG TERM LIABILITIES Long term debt Total long-term liabilities Total liabilities $ $ REVENUE AND EXPENSES – DISCONTINUED Nine months ended September 30, Revenues $ $ Cost of revenues, exclusive of amortization of intangibles Research and development expenses Selling and marketing expenses General and administrative expenses Total operating costs and expenses Operating loss ) ) Other (income) expense ) Financial income (expense), net ) ) Total other (income) expense ) ) Net loss $ ) $ ) 9 Index NOTE 2:INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method or the FIFO method. The Company periodically evaluates the quantities on hand relative to current and historical selling prices and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. Inventories in continuing business segments increased, from December 31, 2011, $662,000 in the Training and Simulation Division and $743,000 in the Battery Division for the products required to fulfill the current backlog. Inventories are composed of the following: September 30, 2012 December 31, 2011 (Unaudited) (Unaudited) Raw and packaging materials $ $ Work in progress Finished products Total: $ $ NOTE 3:IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS For information about previous new accounting pronouncements and the potential impact on the Company’s Consolidated Financial Statements, see Note 2 of the Notes to Consolidated Financial Statements in the Company’s 2011 Form 10-K. Additionally, the Company has adopted ASU No. 2011-05, “Comprehensive Income (Topic 220) — Presentation of Comprehensive Income.” ASU 2011-05 eliminated the prior option to report other comprehensive income and its components in the statement of changes in stockholders’ equity and requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In addition, it requires entities to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statements where the components of net income and the components of other comprehensive income are presented. A portion of ASU 2011-05 became effective for the Company in the first quarter of 2012. In October 2011, the FASB decided to defer the above-described presentation of reclassification adjustments until further consideration. The impact of adoption did not have a significant impact on its consolidated financial statements. NOTE 4:SEGMENT INFORMATION a.The Company and its subsidiaries operate primarily in two continuing business segments and follow the requirements of FASB ASC 280-10. Additionally, the two segments are also treated by the Company as reporting units for goodwill purposes under FASB ASC 350-20-35. The goodwill amounts associated with each of these reporting units was determined and valued when the specific businesses in the reportable segment were purchased. The Company’s reportable operating segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statement. The Company evaluates performance based upon two primary factors, one is the segment’s operating income and the other is the segment’s contribution to the Company’s future strategic growth. 10 Index b.The following is information about reported segment revenues, income (losses) and total assets for the three and nine months ended September 30, 2012 and 2011: Training and Simulation Division Battery and Power Systems Division Corporate Expenses Discontinued Total Company Three months ended September 30, 2012 Revenues from outside customers $ $ $
